 



Exhibit 10.4
Amendment No. 1 to
Appendix A to Employment Agreement
Between Stewart Enterprises, Inc.
and
Randall L. Stricklin
Base Salary, Bonus Compensation and Benefits

1.   Effective July 14, 2005, Employee’s title(s) shall be Senior Vice President
and President - Corporate Development. Effective August 1, 2005, Employee’s Base
Salary shall be $300,000, and Employee’s principal work location shall be the
New Orleans, Louisiana metropolitan area.   2.   Paragraph 2 of Appendix A is
unaffected by this amendment and remains in full force and effect.   3.   For
Fiscal Year 2006, the Employee shall be eligible to receive a maximum Bonus of
up to $150,000 based on such performance criteria as the Compensation Committee
shall deem appropriate in its discretion.

            Agreed to and accepted:


STEWART ENTERPRISES, INC.
    Date: October 11, 2005  By:   /s/JAMES W. MCFARLAND              James W.
McFarland      Compensation Committee Chairman       

            EMPLOYEE
    Date: October 11, 2005  /s/RANDALL L. STRICKLIN            Randall L.
Stricklin           

A-1